     Case 2:20-cr-00283-APG-DJA Document 12 Filed 04/22/21 Page 1 of 3



 1   ANGELA H. DOWS, ESQ.
     Nevada Bar No. 10339
 2   adows@crdslaw.com
     CORY READE DOWS & SHAFER
 3   1333 North Buffalo Drive, Suite 210
     Las Vegas, Nevada 89128
 4   Telephone: (702) 794-4411
     Facsimile: (702) 794-4421
 5   Attorney for Defendant Deandra Smith

 6
                            UNITED STATES DISTRICT COURT
 7
                                     DISTRICT OF NEVADA
 8

 9                                            ***

10   UNITED STATES OF AMERICA,                      )
                                                    )   2:20-cr-00283-APG-DJA
11                               Plaintiff,         )
12                                                  )
     v.                                             )   JOINT STATUS REPORT RE:
13                                                  )   COURT’S MINUTE ORDER
     DEANDRA MICHELLE SMITH,                        )   (ECF No. 11)
14                                                  )
15                               Defendant.         )
                                                    )
16
           Defendant Deandra Michelle Smith, by and through her counsel of record,
17

18   Angela H. Dows, Esq.; and the United States of America, by and through

19   Christopher Chiou, Acting United States Attorney, and Jim W. Fang, Assistant
20
     United States Attorney hereby file this joint status report in response to the Court’s
21
     minute order with respect to Defendant’s sentencing and disposition, scheduled for
22
     April 29, 2021. (ECF No. 11.)
23

24         As to the inquiries in the minute order: (1) Ms. Deandra Michelle Smith

25   consents to proceed with the hearing as scheduled, and utilizing video conferencing
26
     thereto, and (2) the hearing cannot be further delayed without serious harm to the
27
     interests of justice when the parties are ready to proceed and finalize the case.
28
     Case 2:20-cr-00283-APG-DJA Document 12 Filed 04/22/21 Page 2 of 3


     Defendant Ms. Deandra Michelle Smith is further ready to complete the disposition
 1

 2   of the case, including beginning her anticipated custodial sentence, and be able to

 3   move forward with the next steps/chapters in her life after serving her custodial
 4
     sentence.
 5
           DATED this 22nd day of April, 2021.
 6

 7
     CHRISTOPHER CHIOU                           CORY READE DOWS & SHAFER
 8   Acting United States Attorney               By: /s/ Angela H. Dows
     By: /s/ Jim W. Fang                         ANGELA H. DOWS, ESQ.
 9   JIM W. FANG                                 Appointed Counsel for Deandra Smith
     Assistant United States Attorney
10
     Counsel for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                             2
     Case 2:20-cr-00283-APG-DJA Document 12 Filed 04/22/21 Page 3 of 3


                               CERTIFICATE OF SERVICE
 1

 2         I hereby certify that I am an employee of Cory Reade Dows & Shafer, and

 3   that on the 22nd day of April, 2021, I served a copy of the foregoing Joint Status
 4
     Report by U.S. District Court CM/ECF Electronic Filing to all counsel of record
 5
     herein.
 6

 7
                                    /s/ Angela H. Dows
 8
                                    An Employee of Cory Reade Dows & Shafer
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                             3
